Dissenting Opinion by
Judge Crumlish, Jr. :
I reluctantly and respectfully dissent.
Initially, I speak to those areas wherein I agree with majority’s most ably articulated opinion.
Quo Warranto, as the majority states, is most certainly the proper method by which the legality of public office is challenged. I have little difficulty in joining in the proposition that the evolution of this form of action dictates its extension to include challenges to legality of office. See generally, Commonwealth v. Denworth, 145 Pa. 172, 22 A. 820 (1891); Gernett v. Lindsay, 2 Pa. Commonwealth Ct. 576, A. 2d (1971); Snyder v. Boyd, 26 Dauph. 375 (1923).
Similarly, I am convinced that this Plaintiff has standing to complain in Quo Warranto for common sense clearly dictates that one who is currently under the threat of loss of liberty, reputation and economic survival has a very special interest distinct from that of the general public. Indeed, I simply cannot picture a party more directly and uniquely affected by the conduct of one who is occupying a potentially invalid office. To deny standing here would constitute an injustice of the greatest magnitude. See Stroup v. Kapleau, 455 Pa. 171, 313 A.2d 237 (1973).
*257There are fundamental areas, however, wherein I must disagree or at least express my notions.
First, I take the position that this case is not ripe for disposition on the cross-motions for summary judgment. The maj ority’s review of the motions and supporting affidavits leads it to the conclusion that there are no material controverted facts which must be disclosed in order to dispose of the cross-motions. Notwithstanding agreement of counsel, there is a serious absence of vital information which this Court, and the Supreme Court on review, must have at hand in order to summarily determine the merits of this Quo Warranto action. For one example, the record we read does not contain the 1972 Grand Jury presentments. From the record, all that is known of Plaintiff is that he was the president of a dairy who testified before the 1972 Grand Jury. Unresolved .is the question of whether his alleged perjured testimony went to any of the twenty-one unknown presentments. How on this alone, can a reasonably objective man conclude that the alleged false testimony related to “systems of corruption by public officials” or “to payments to influence the discharge of official duties” which was within the area of inquiry of the 1974 Investigating Grand Jury?
In spite of Counsel’s agreement, this Court can and should have before it all of the evidence required to determine Quo Warranto on its merits. It should also be noted that much documentary evidence is readily available which tends to show the scope of authority of the office which Mr. Phillips professes to hold, or at least the authority believed by Mr. Phillips to be inherent in the office. The record should disclose with more specificity the official federal and state recognition of the office as Special Prosecutor as well as news media' acceptance, office stationery, legal pleadings and the physical accommodations used by the staff. Such an inquiry would leave little doubt as to the true purpose underlying the establishment of this office.
*258Next, I must emphatically reject the majority’s conclusion that Smith v. Gallagher, 408 Pa. 551, 185 A. 2d 135 (1962) has little bearing on the issues presently before us. In Smith, Justice Musmanno had before him several issues, to wit:
1. The asserted improper empanelment of a Special Grand Jury;
2. The asserted illegality of the office of Special Prosecutor;
3. The asserted overbreadth and consequential illegality of the attendant investigation; and
4. Judicial participation in, and implementation of, the Special Grand Jury and the choice of a Special Prosecutor.
I recognize that there the principle issue narrowed to the propriety of the method by which a Special Grand Jury was empanelled, and that is not relevant, per se, to our present deliberation, but, that ruling does in a substantially significant part directly concern the legality of the office of Special Prosecutor in Pennsylvania, and enunciates judicial interpretation of the proper course to be followed to reach the awesome end of supersession.
Justice Musmanno, after his analysis and prophetic dissertation on the antiquated complexities of the Philadelphia Judicial System in effect at that time, and its relationship to the improper convention of the Special Grand Jury, made several cogent points relevant to our deliberations in the present case. The first of these points he expressed as follows:
“This is not the place to discuss reorganization of the courts of Philadelphia County, but it is to be hoped that proper constitutional action will be taken to dissolve the seven individual courts of Philadelphia and amalgamate them into one court of common pleas, with one president judge, who will have authority to assign the judges to the various departments of work and to schedule the court’s business so as to remove all *259overlapping or collision of effort and endeavor, creating in the end a homogeneous, close-knit, harmonious working court.
“Had there been one president judge having administrative direction over all judges assignable to the criminal courts of Philadelphia County when the Leonard petition was filed, he would have decided, after consultation, of course, with the whole body of judges, whether he should call upon the Attorney General of the Commonwealth, under the Act of April 9, 1929, P. L. 177 (Administrative Code of 1929, P. L. 177, §907, 71 P.S. §297, which provides, inter alia:
‘When the president judge, in the district having jurisdiction of any criminal proceedings, before any court of oyer and terminer, general jail delivery, or quarter sessions, in this Commonwealth, shall request the Attorney General to do so, in writing, setting forth that, in his judgment, the case is a proper one for the Commonwealth’s intervention, the Attorney General is hereby authorized and empowered to retain and employ a special attorney or attorneys, as he may deem necessary, properly to represent the Commonwealth in such proceedings, and to investigate charges, and prosecute the alleged offenders against the law. Any attorney, so retained and employed, shall supersede the district attorney of the county in which the case or cases may arise, and shall investigate, prepare, and bring to trial the case or cases to which he may be assigned.’
“The lack of a single coordinating president judge in the Philadelphia district, however, did not suspend the applicability to Philadelphia of the quoted’ Act. The duty still devolved on Judge Alessandroni to take up with the other judges of the court the question as to whether, under the circumstances presented to him, the Attorney General should be requested to supersede the district attorney. Instead of considering this definí*260tive procedure, Judge Alessandroni acted on his own volition and displaced the district attorney. A displacement of this character, even if only partial and temporary, is a serious and solemn matter. The learned judge treated it with a casualness which amounted almost to unconcern.” (Emphasis added.)
Smith v. Gallagher, supra, 408 Pa. at 565-66, 185 A. 2d at 142. The Court continued by saying, “when he [the president judge] treated with aloofness the provisions of the Act of 1929, ... he abused his discretion. Smith v. Gallagher, supra, 408 Pa. at 567, 185 A. 2d at 143.
The significance of his words is unmistakable. Whether there are several courts of common pleas, each having a President Judge, or a single court system where there is speaking for the court one President Judge, Smith clearly directs that in a matter with such grave consequences as the supersession of a local district attorney, using the prerogative duly afforded him by Section 907 of the Administrative Code of 1929, Act of April 9, 1929, P.L. 177, 71 P.S. §297, the President Judge should consult with the other judges of his court prior to submitting his request to the Attorney General.
Here, this mandate was ignored. Judge JAMIESON, then the President Judge, asked supersession when the District Attorney of Philadelphia, for reasons publically asserted and clearly within his discretion, refused to staff the resurrected Grand Jury. Justice Musmanno, when writing Smith, obviously thought and interpreted Section 907, 71 P.S. §297 to mean, that one judge’s judgment is not of necessity reflective of the thoughtful and considered deliberations of the entire Board of Judges. He saw the President Judge as a Chairman of the Board whose word expressed the view of the Board. Neither he, nor I, can believe that the Legislature ever intended to give one man this unparalleled judicial privilege or responsibility.
Smith is relevant in another way to this Quo Warranto action. The Supreme Court also said “when he ap*261pointed a ‘Special Prosecutor’ he [the President Judge] attempted the impossible because he was making an appointment to a phantom office,” Smith v. Gallagher, supra, 408 Pa. at 567, 185 A. 2d at 143, and the Court going forward wrote, “[a]s already stated, there is no public office in Pennsylvania known as Special Prosecutor.” Smith v. Gallagher, supra, 408 Pa. at 480, 185 A. 2d at 149.
I respectfully reject the rationale posed which argues that the title of either Special Prosecutor or Deputy Attorney General is an immaterial and collateral argument. I submit that there is a clearly defined demonstration of intention in defining the terms. Smith specifically invalidated the office of Special Prosecutor and the concept of a special attorney with powers beyond the localized ones conferred upon it by statute. The use of the term Special Prosecutor, considering its legislative confinement, should serve as an interpretive guide in determining the purpose of the office.
Likewise, application to the Law Enforcement Assistance Administration (LEAA) for funding of the office shows an intent to form a statewide office of the Special Prosecutor in violation of the mandate of the concept of the office as proposed by the Act of 1929 which Mr. Phillips now, in fact, argues is the birthright of his operation. Charles Rinhevich, then Regional Administrator of LEAA for Philadelphia, by affidavit, described his understanding of the nature of the office and the application for funding for the office by the Attorney General when he stated inter alia:
“A. That state-wide Special Prosecutor’s office should address corruption at all levels of the criminal justice system (including the courts and corrections) and not just police.
“B. There would need to be a commitment of state resources to support the Special Prosecutor’s office. I would expect this commitment to be in the form of *262dollars as well as the kind of support that is evidenced by the submission of proposed legislation from the Governor to the State Legislature which would create the Special Prosecutor’s office on a permanent basis.”
The affidavit in its entirety reflects exhaustive consideration of the scope of the activity which was to be undertaken, and unmistakably points to a statewide concerted, long range effort to eliminate corrupt law enforcement. I have no difficulty in seeing that this is inapposite to the Commonwealth’s present plea which relies on Section 907 of the Administrative Code, 71 P.S. §297, that there now exists merely a Special Deputy Attorney General superseding one local district attorney for a limited inquiry into local matters. Surely this finding must bear some relevance to the authority which Section 907 intended.
To me, it is unmistakably clear when one reflects on the totality of events which surround the creation of this office that there has been an attempt to establish an office of Special Prosecutor which, by its terms, violates the pronouncements of Smith.
In this vein, it might be well to point out that Section 907 places definite restraints on the breadth of the power enjoyed by a special attorney superseding a local district attorney. The Legislature, in enacting the provision, obviously was aware of the awesome power it was unleashing in supplanting a public official elected by local voters with a special attorney who neither himself, nor his superior, the Attorney General, is accountable to the local electorate. Mr. Phillips’ power, it seems to me, by definition can extend no further than the geographical confines of Philadelphia County because the powers of the district attorney of that county are geographically limited. When a special attorney is appointed whose powers affect rights of people to whom he is not electorally responsible, the definition of his powers should be precise, both as to geographical and substantive boundary. His commission, and the attendant documents setting forth his duties as *263the agent of the Attorney General in the supersession, should be specific, beyond doubt or misinterpretation. This is not so here. The present special attorney appears to enjoy a mandate coextensive with the mandate of the 1974 Philadelphia Investigating Grand Jury, while at the same time he pursues investigations and prosecutions on a state-wide basis. Not only are the rights of citizens, who are the object of pursuit of a roaming prosecutor acting in excess of his authority adversely affected, but what of the rights of the citizens who have elected an individual to represent their interest in the District Attorney’s office of each county which has been invaded by this “phantom”?
One final question remains which has eluded the majority. Throughout this exceedingly long and complex morass of litigation, there has been the persistent argument that questioning the validity of an indictment by seeking civil relief in Quo Warranto is inappropriate. I am of the view that this is a proper and correct procedural remedy. Recent federal cases have decided that motion to dismiss an indictment may be granted on the grounds of the lack of authority, or overextension of a commission by a federal Special Prosecutor under authority of 28 U.S.C. §515(a).1
We, of course, recognize that in the federal system, no action in Quo Warranto or its equivalent exists by which challenege may be made to title or legality of *264public office. Therefore, a challenge to a prosecutor’s authority or commission would, of necessity, be raised via a motion to dismiss the prosecution. In Pennsylvania procedure, however, we have inherited an express method by which right to, or legality of public office, is challenged. It is Quo Waranto. A motion to quash the indictment on these grounds must be denied as premature until there is a determination in Quo Warranto. Once the illegality of the office is decided, all actions pursuant to the unauthorized conduct of the invalidated title holder then become appropriate subjects of a motion to quash the bills of indictment. I must emphatically disagree that Quo Warranto in this Court is inappropriate where the subject of dispute is criminal in nature.
I consider, in conscience, that there exists here a prime example of what can amount to an abuse of public power. Due process of law, a relatively new term in jurisprudence, embraces a notion which had its origin in the earliest of Judeo-Christian law. It is fairness, or as Justice Harlan wrote, fundamental fairness. Justice Cardozo, in Snyder v. Massachusetts, 291 U.S. 97, 116 (1934), expressed it by writing, “[d]ue process of law requires that all proceedings shall be fair, but fairness is relative, not an absolute concept. It is fairness with reference to particular conditions or particular results.” Due process, nebulous as it at times seems, perhaps more than any other concept, pervades our legal heritage. Rhetoric is meaningless unless those charged with the administration of justice persistently and judiciously adhere to this concept, and are consistently detached from the influences which seek to exploit our human fraility. It seems incongruous that an office, quasi-judicial in nature, created to insure adherence to the theoretical concept of fairness in the administration of criminal justice, would, in end result by overstepping its mandate, in practice constitute the antithesis of due process. An already overburdened criminal justice process, in run*265ning the route from arrest to incarceration, and allowing far too many abuses, runs the risk of having imposed upon it by our decision today persecutors rather than prosecutors. Although the majority tells us that its decision does not give Mr. Phillips carte blanche, this is precisely what it does when it sustains his summary judgment. The Legislature never intended Section 907 to give such broad investigatory and prosecutorial authority as we now see here. It merely allows a local district attorney to be superseded for a case or cases.
Precious personal liberties may not be intruded upon and interred under the guise of Section 907. In my judgment, Section 907 had a specific localized purpose. That purpose has been lost.
Justice Musmanno expressed it eloquently when he addressed himself in Smith, supra, to abuse of power by public officials. Although he was speaking to judicial conduct in the following passage, it is equally applicable to prosecutorial conduct.
“This is all related not as censure, but to emphasize what can occur when the regular forms and procedure of government are not followed, and judges [or prosecutors] embark on independent ventures, sailing in ships without sails of authority, using engines devoid of constitutional power and employing a compass lacking decision direction.”
Smith v. Gallagher, supra, 408 Pa. at 562, 185 A. 2d at 140. And finally, he wrote in describing another Special Prosecutorial power:
“And in the exercise of this incredible authority Mr. White would not be answerable to anyone for misbehavior or usurpations. Not holding a constitutional office he would not be subject to impeachment; being clothed with judicial sanction he would be immune from criminal prosecution; engaged in governmental business he could not be sued civilly. No person in the United States may constitutionally wear such *266impenetrable armor against responsibility for possible illegal performance. The clanking of such armor would be an incongruous sound anywhere, but particularly so in Philadelphia which heard the music of the Liberty Bell proclaiming ‘Liberty throughout the land unto all the inhabitants thereof.’ One of the reasons why Americans rebelled against the tyrannical King George III was described by Thomas Jefferson: ‘He has erected a multitude of New Offices, and sent hither swarms of Officers to harass our People, and eat out their substance.’ ”
Smith v. Gallagher, supra, 408 Pa. at 581, 185 A. 2d at 150. The language seems all too appropriate.
From the Mountain of Sinai through the Field of Runnymede to Colonial Philadelphia, injustice was restrained. I would hope that those principles will be remembered.
I dissent.

. In United States v. Williams, (W.D. Mo., Filed November 21, 1974), (also found at 16 Crim. L. Rep. 2223) a motion to dismiss the indictment was granted on the basis that the Special Prosecutor lacked authority. In the Southern District of New York, Judges Werker and Pollack came to differing results in United States v. Crispino, (S.D.N.Y., Filed February 13, 1975) (16 Crim. L Rep. 2503) and United States v. Brown, (S.D.N.Y., Filed February 24, 1975) (16 Crim. L. Rep. 2505) construing 28 U.S.C. §515-(a) as to the scope of the grant of authority to Special Prosecutors, but there was agreement that a motion to dismiss was the proper method by which the issue should be presented.